INTHE MATTER OF                                                                                       *
                                                                                                               IN   THE COURT OF APPEALS
  THE APPLICATION FOR                                                                                   *
                                                                                                               OF MARYLAND
  RESIGNATION OF                                                                                        *
                                                                                                               Misc. Docket     AG N0.       74
  JOHN ANTHONY KOMENT                                                                                   *
                                                                                                                September Term, 201 8

                                                                                                       ORDER
                            UPON CONSIDERATION of the Application to Resign from the Practice 0f Law of John

  Anthony Koment and                                                           the   response     0f Bar Counsel thereto,          it   is   this   24th
                                                                                                                                                    __     day of

                        April                                     ,   2019;


                            ORDERED,                            that the resignation              of John Anthony Koment from the Bar of the State 0f


  Maryland                       is    hereby accepted; and                             it is   further


                            ORDERED,                            that the Clerk            of    this   Court shall remove the name John Anthony Koment


 from the                      register                  0f attorneys                 in the    Court and certify that fact to the Trustees 0f the Client


 Protection                       Fund 0f the Bar 0f Maryland and                                      the Clerks 0f all judicial tribunals in this State.




                                                                                                                /s/ Clayton Greene Jr.
                                                                                                               Senior Judge




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                            2019-04-24 12:15-04:00



Suzanne C. Johnson, Clerk